Matter of Johnson v Johnson (2022 NY Slip Op 05650)





Matter of Johnson v Johnson


2022 NY Slip Op 05650


Decided on October 7, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 7, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, PERADOTTO, LINDLEY, AND NEMOYER, JJ.


746 CAF 21-01475

[*1]IN THE MATTER OF DEREK R. JOHNSON, PETITIONER-APPELLANT,
vKENYA I. JOHNSON, RESPONDENT-RESPONDENT. SCOTT A. OTIS, ESQ., ATTORNEY FOR THE CHILD, APPELLANT. (APPEAL NO. 1.) 


D.J. & J.A. CIRANDO, PLLC, SYRACUSE (JOHN A. CIRANDO OF COUNSEL), FOR PETITIONER-APPELLANT.
SCOTT A. OTIS, WATERTOWN, ATTORNEY FOR THE CHILD, APPELLANT PRO SE. 
 

	Appeals from an order of the Family Court, Jefferson County (Eugene R. Renzi, A.J.), entered August 31, 2021 in a proceeding pursuant to Family Court Act article 6. The order dismissed "the petition." 
It is hereby ORDERED that said appeals are unanimously dismissed without costs.
Same memorandum as in Matter of Johnson v Johnson ([appeal No. 2] — AD3d — [Oct. 7, 2022] [4th Dept 2022]).
Entered: October 7, 2022
Ann Dillon Flynn
Clerk of the Court